Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Continuation of 16358598, filed 03/19/2019 ,now U.S. Patent #11263196 
Continuation of 14326400, filed 07/08/2014 ,now U.S. Patent #10248681.

Claim 16-36 have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Hong et al. [US 2011/0218978 A1] in view of Carpenter et al. [US 20060075496 A1, 2006-04-06] 
With respect to claim 16, 23 and 30, Hong teaches the claims limitations of the method and computer-readable instructions comprising:
receiving [e.g. a record is read from a source database table] an index value [e.g. record sequence number] of an index vector of a database [e.g. time series table 309 of DMBS timestamp], the index vector including at least the index value [e.g. sequence number], and the index vector encoding a plurality of blocks (e.g. blocks), each of the plurality of blocks including consecutive time stamps [e.g. inputs 302 an event series table 304, an origin (or starting) time point 306, and a time slice increment 308] ([0037-0038] FIG. 2, in a relational database 210, data 212 is stored in tables 222, comprises time information. The column storing time information may use an internal DMBS timestamp… the data stored comprises other data attributes indicating a sequence.
[0040] FIG. 3, some implementations take as inputs 302 an event series table 304, an origin (or starting) time point 306, and a time slice increment 308, and apply, for example, an interpolation policy 310 to produce an output time series table 309, with time values in the time column that are separated by a uniform gap equal to the user-selected time slice increment);
Hong does not teach in response to the receiving of the index value, determining a block containing the index value, the block being determined using at least a dictionary, the dictionary comprising a starts vector indicating a first index value of the block, a values vector indicating a value of the first index value of the block, and a time interval between the consecutive time stamps of the block.
Carpenter teaches in response to the receiving of the index value [e.g. sequence number], determining a block containing the index value [e.g. block length], the block being determined using at least a dictionary [e.g. B(t+Dt)], the dictionary comprising a starts vector indicating a first index value of the block [e.g. S(t) a time stamp that indicates the absolute start time], a values vector indicating a value of the first index value of the block [e.g. K(t) the count of the number of times of the blocking measure], and a time interval between the consecutive time stamps of the block [e.g. interval Dt] ([0032] time is partitioned into intervals of constant length, which is denoted here as Dt. The system is updated at integer multiples of the interval Dt (e.g. time interval) , that is, at the times Dt, 2Dt, 3Dt, and so forth. Let S(t) be a time stamp that indicates the absolute start time of the most recent sequence of time values (e.g. first index value of the block) with consecutive application of a blocking measure (e.g. vector block). This is an internal variable that is periodically stored, refreshed, and restored with period Dt. Let K(t) be the count of the number of times, within the present epoch of consecutive detections of network anomaly, that the blocking measure has been suspended and then re-applied in response to the detection of a persistent network anomaly. K(t) is re-set to zero when the blocking measure is suspended and the network anomaly is no longer detected. Further, Let P(t) be the duration of the blocking measure, which has an initial value P.sub.0, and which is adapted to provide a progressive response, for example adapted according to a function of K(t).
[0038] B(t+Dt) characterizes the decision to apply the blocking measure during the time interval t,t+Dt, whereas D(t) characterizes the output of the detector 131 during the interval of time t-Dt,t).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Hong with dictionary algorithm ("blocking measure") of Carpenter. Such a modification would provide a progressive response that applies blocking measures against malicious network traffic (e.g. query term)) (Carpenter [0042]). 
Hong as modified by Carpenter further teaches determining, using at least the dictionary [B(t+Dt)], a time stamp value for the index value vector [e.g. given time slice] (Hong [0055] time series analysis function (e.g. [B(t+Dt)]) could be performed on exemplary output time series to obtain the last value of a given column for a given time slice. For the time series indicated in FIG. 4).

With respect to dependent claim 17, Hong as modified by Carpenter further teaches wherein the block is further determined by scanning the starts vector of the dictionary to identify the block containing the index value ([0042] the time space is the length of time between the start of one event and the start of the next event (or the end of one event and the end of the next. The term "time slice" or variable TIME_SLICE will refer to such amount of time, which is added to an initial point in time in order to determine a sequence of events uniformly spaced in time).

With respect to dependent claim 18, Hong as modified by Carpenter further teaches wherein the time stamp value is determined by calculating the time stamp value using the first index value of the block, the value of the first index value of the block, and the time interval (Carpenter [0032, [0038] Dt… S(t)…K(t)… P(t) and B(t+Dt)).

With respect to dependent claim 19, Hong as modified by Carpenter further teaches wherein the block index is stored in memory of a computing system in an uncompressed form (Carpenter [0019] A Direct Table lookup using a 16 bit index is used).

With respect to dependent claim 20, Hong as modified by Carpenter further teaches wherein the block index is condensed to thereby reduce memory consumption in the computing system ([0019] for a four byte ID address space, there are 2 =possible values. A Direct Table lookup using a 16 bit index is used. Thus, the indices of slots in the table run from 0000 0000 0000 0000 through 1111 1111 1111 1111….).

With respect to dependent claim 21, Hong as modified by Carpenter further teaches wherein the consecutive time stamps comprise time series data stored  ([0042] this uniformly spaced output will be referred to as a time series, or in the database context, a time series table) in an encoded form using the dictionary (Carpenter [0032, [0038] Dt… S(t)…K(t)… P(t) and B(t+Dt)).

With respect to dependent claim 22, Hong as modified by Carpenter further teaches wherein the database includes an in-memory database (Hong [0034] a DBMS comprises databases (which store data) and functionality which can be performed on the databases. For example, in a relational DBMS, databases as a storage means comprise one or more tables in which the data is arranged in rows and columns. The DBMS additionally comprises functionality that manages the storage of the data, including for example managing the disk input/output (I/O) and network I/O of the data while maintaining the integrity of the databases).

Regarding dependent claims 24-29 and 31-36; the instant claims recite substantially same limitations as the above rejected claims 17-22 and are therefore rejected under the same prior-art teachings.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kounavis et al. [US 20060067325 A1] discloses the method and apparatus for sorting packets in packet schedulers using a connected trie data structure.
Millington [US 20070038999 A1] discloses the system and method for synchronizing operations among a plurality of independently clocked digital data processing devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



*/KRIS E MACKES/ Primary Examiner, Art Unit 2153